Exhibit 10.2

 

[ex10_21.jpg]

 

   



 

[ex10_22.jpg]

 

   



 

[ex10_23.jpg]

 

PROMISSORY NOTE Principal Loan Date Maturity Loan No Call / Coll Account Officer
Initials $5,159,000.00 04-29-2020 04-29-2022 22027338 OP *** EGON References in
the boxes above are for Lender's use only and do not limit the applicability of
this document to any particular loan or item. Any item above containing "***"
has been omitted due to text length limitations. Borrower: Bad Daddy's
International, LLC 141 Union Boulevard Ste 400 Denver, CO 80228 Lender: CADENCE
BANK, N.A. SBA Middle Georgia Duluth Branch 1970 Satellite Blvd Duluth, GA 30097
Principal Amount: $5,159,000.00 Date of Note: April 29, 2020 PROMISE TO PAY. Bad
Daddy's International, LLC ("Borrower") promises to pay to CADENCE BANK, N.A.
("Lender"), or order, in lawful money of the United States of America, the
principal amount of Five Million One Hundred Fifty-nine Thousand & 00/100
Dollars ($5,159,000.00), together with interest on the unpaid principal balance
from April 29, 2020, until paid in full. PAYMENT. Borrower will pay this loan in
accordance with the following payment schedule, which calculates interest on the
unpaid principal balances as described in the "INTEREST CALCULATION METHOD"
paragraph using the interest rates described in this paragraph: 17 monthly
consecutive principal and interest payments of $216,079.70 each, beginning
November 2, 2020, with interest calculated on the unpaid principal balances
using an interest rate of 1.000% per annum based on a year of 360 days; and one
principal and interest payment of $1,559,313.79 on April 29, 2022, with interest
calculated on the unpaid principal balances using an interest rate of 1.000% per
annum based on a year of 360 days. This estimated final payment is based on the
assumption that all payments will be made exactly as scheduled; the actual final
payment will be for all principal and accrued interest not yet paid, together
with any other unpaid amounts under this Note. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; and then to any late charges. Borrower will pay
Lender at Lender's address shown above or at such other place as Lender may
designate in writing. INTEREST CALCULATION METHOD. Interest on this Note is
computed on a 30/360 simple interest basis; that is, with the exception of odd
days before the first full payment cycle, monthly interest is calculated by
applying the ratio of the interest rate over a year of 360 days, multiplied by
the outstanding principal balance, multiplied by a month of 30 days. Interest
for the odd days before the first full month is calculated on the basis of the
actual days and a 360-day year. All interest payable under this Note is computed
using this method. PREPAYMENT PENALTY. Upon prepayment of this Note, Lender is
entitled to the following prepayment penalty: Notwithstanding any provision in
this Note to the contrary, Borrower may prepay this Note. Borrower may prepay
20% or less of the unpaid principal balance at any time without notice. If
Borrower prepays more than the 20% and the Loan has been sold on the secondary
market, Borrower must A) Give Lender written notice; B) Pay all accrued
interest; and C) if the prepayment is received less than 21 days from the date
Lender receives the notice, less any interest accrued during the 21 days and
paid under subparagraph B above. If the Borrower does not prepay within 30 days
from the date Lender received the notice, Borrower must give Lender a new
notice. Except for the foregoing, Borrower may pay all or a portion of the
amount owed earlier than it is due. Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower's obligation to continue to make
payments under the payment schedule. Rather, early payments will reduce the
principal balance due and may result in Borrower's making fewer payments.
Borrower agrees not to send Lender payments marked "paid in full", "without
recourse", or similar language. If Borrower sends such a payment, Lender may
accept it without losing any of Lender's rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender. All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes "payment in full" of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to: CADENCE BANK,
N.A., 3500 Colonnade Parkway, Suite 600 Birmingham, AL 35243. LATE CHARGE. If a
payment is 15 days or more late, Borrower will be charged 5.000% of the unpaid
portion of the regularly scheduled payment, regardless of any partial payments
Lender has received. INTEREST AFTER DEFAULT. Upon default, at Lender's option,
and if permitted by applicable law, Lender may add any unpaid accrued interest
to principal and such sum will bear interest therefrom until paid at the rate
provided in this Note. Upon default, the total sum due under this Note will
continue to accrue interest at the interest rate under this Note, with the final
interest rate described in this Note applying after maturity, or after maturity
would have occurred had there been no default. However, in no event will the
interest rate exceed the maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note: Payment Default. Borrower fails to make any payment
when due under this Note. Other Defaults. Borrower fails to comply with or to
perform any other term, obligation, covenant or condition contained in this Note
or in any of the related documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower. Default in Favor of Third Parties. Borrower or any Grantor
defaults under any loan, extension of credit, security agreement, purchase or
sales agreement, or any other agreement, in favor of any other creditor or
person that may materially affect any of Borrower's property or Borrower's
ability to repay this Note or perform Borrower's obligations under this Note or
any of the related documents. False Statements. Any warranty, representation or
statement made or furnished to Lender by Borrower or on Borrower's behalf under
this Note or the related documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter. Death or Insolvency. The dissolution of
Borrower (regardless of whether election to continue is made), any member
withdraws from Borrower, or any other termination of Borrower's existence as a
going business or the death of any member, the insolvency of Borrower, the
appointment of a receiver for any part of Borrower's property, any assignment
for the benefit of creditors, any type of creditor workout, or the commencement
of any proceeding under any bankruptcy or insolvency laws by or against
Borrower. Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency
against any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or DocuSign Envelope ID: 78C1B7CD-F8D7-47C5-8BF5-24BFF3B1B1D5
PROMISSORY NOTE Loan No: 22027338 (Continued) Page 2 forfeiture proceeding and
if Borrower gives Lender written notice of the creditor or forfeiture proceeding
and deposits with Lender monies or a surety bond for the creditor or forfeiture
proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for the dispute. Events Affecting Guarantor. Any of
the preceding events occurs with respect to any guarantor, endorser, surety, or
accommodation party of any of the indebtedness or any guarantor, endorser,
surety, or accommodation party dies or becomes incompetent, or revokes or
disputes the validity of, or liability under, any guaranty of the indebtedness
evidenced by this Note. Adverse Change. A material adverse change occurs in
Borrower's financial condition, or Lender believes the prospect of payment or
performance of this Note is impaired. Insecurity. Lender in good faith believes
itself insecure. SBA. When SBA is the holder, this Note will be interpreted and
enforced under Federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any Federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
Federal law. PAYCHECK PROTECTION PROGRAM . Lender is making this loan pursuant
to the Paycheck Protection Program (the "PPP") created by Section 1102 of the
Coronavirus Aid, Relief, and Economic Security Act (the "CARES Act") and
governed by the CARES Act, section 7(a)(36) of the Small Business Act, any rules
or guidance that has been issued by the Small Business Administration
implementing the PPP, or any other applicable Loan Program Requirements, as
defined in 13 CFR 120.10, as amended from time to time (collectively "PPP Loan
Program Requirements"). Notwithstanding anything to the contrary herein,
Borrower (a) agrees that this Promissory Note shall be interpreted and construed
to be consistent with the PPP Loan Program Requirements and (b) authorizes the
Lender to unilaterally amend any provision to the Promissory Note to the extent
required to comply with the PPP Loan Program Requirements. NOTE FORGIVENESS.
Borrower may apply to Lender for forgiveness of the amount due on this Note in
an amount equal to the sum of the following costs incurred by Borrower during
the 8-week period beginning on the date of first disbursement of this Note: a.
Payroll costs b. Any payment of interest on a covered mortgage obligation (which
shall not include any prepayment of or principal on a covered mortgage
obligation) c. Any payment on a covered rent obligation d. Any covered utility
payment The amount of forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the PPP, including the provisions of Section
1106 of the CARES Act. Not more than 25% of the amount forgiven can be
attributed to non-payroll costs. If Borrower has received an Economic Injury
Disaster Loan ("EIDL") advance, then the amount of the advance shall be
subtracted from the loan forgiveness amount. BORROWER'S CERTIFICATION. In
connection with the application submitted to Lender for a loan under the PPP,
Borrower hereby certifies to the Lender the following: a. The "Average Monthly
Payroll" that Borrower reported in the Application was calculated in accordance
with the instructions for the PPP Application Form (SBA From 2483). b. Borrower
had and has the requisite corporate power and authority to execute and deliver
the Application and any related documents, and to perform Borrower's obligations
thereunder. c. Borrower understands that this Borrower Certification is being
delivered to Lender in addition to the representations, authorizations and
certifications Borrower made in the Application. Borrower further understands
that the Lender will rely on the statements contained in this Borrower
Certification and the Application for purposes of making a loan to Borrower
under the Program. d. The statements contained in this Borrower Certification
and the representations, authorizations and certifications in the Application
are true and correct in all respects. e. Borrower agrees to indemnify and hold
harmless Lender, its officers, directors, employees, agents and controlling
persons thereof, past, present or future, from and against any and all
liabilities, losses, costs, damages and expenses, including costs and reasonable
attorneys' fees arising out of or related to any loan made by Lender to Borrower
under the PPP, including any misrepresentation, omission, or inaccuracy
contained in this Borrower's Certification, the Application or any supporting
documentation provided by Borrower in connection with obtaining a loan under the
PPP. LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid
principal balance under this Note and all accrued unpaid interest immediately
due, and then Borrower will pay that amount. ATTORNEYS' FEES; EXPENSES. Lender
may hire or pay someone else to help collect this Note if Borrower does not pay.
Borrower will pay Lender that amount. This includes, subject to any limits under
applicable law, Lender's costs of collection, including court costs and fifteen
percent (15%) of the principal plus accrued interest as attorneys' fees, if any
sums owing under this Note are collected by or through an attorney at law,
whether or not there is a lawsuit, and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law. JURY WAIVER. Lender and
Borrower hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by either Lender or Borrower against the other. GOVERNING
LAW. This Note will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of Georgia without
regard to its conflicts of law provisions. This Note has been accepted by Lender
in the State of Georgia. CHOICE OF VENUE. If there is a lawsuit, Borrower agrees
upon Lender's request to submit to the jurisdiction of the courts of Gwinnett
County, State of Georgia. COLLATERAL. This loan is unsecured. SUCCESSOR
INTERESTS. The terms of this Note shall be binding upon Borrower, and upon
Borrower's heirs, personal representatives, successors and assigns, and shall
inure to the benefit of Lender and its successors and assigns. NOTIFY US OF
INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. Borrower may
notify Lender if Lender reports any inaccurate information about Borrower's
account(s) to a consumer reporting agency. Borrower's written notice describing
the specific inaccuracy(ies) should be sent to Lender at the following address:
CADENCE BANK, N.A. 3500 Colonnade Parkway, Suite 600 Birmingham, AL 35243.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this DocuSign Envelope ID:
78C1B7CD-F8D7-47C5-8BF5-24BFF3B1B1D5 PROMISSORY NOTE Loan No: 22027338
(Continued) Page 3 Note, and unless otherwise expressly stated in writing, no
party who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties waive any right to
require Lender to take action against any other party who signs this Note as
provided in O.C.G.A. Section 10-7-24 and agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender's
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint .and several. THIS NOTE IS GIVEN UNDER SEAL AND IT IS
INTENDED THAT THIS NOTE IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED
INSTRUMENT ACCORDING TO LAW. BORROWER: BAD DADDY'S INTERNATIONAL, LLC By: Ryan
Zink, Manager of Bad Daddy's International, LLC (Seal) LaserPro, Ver. 19.2.0.042
Copr. Finastra USA Corporation 1997, 2020. All Rights Reserved. - GA
C:\LASERPRO\CFI\LPL\D20.FC TR-44426 PR-239 DocuSign Envelope ID:
78C1B7CD-F8D7-47C5-8BF5-24BFF3B1B1D5

 



 

